Fourth Court of Appeals
                                San Antonio, Texas
                                     December 8, 2015

                                   No. 04-15-00591-CV

             IN THE INTEREST OF M.G.F., N.J.F., AND K.R.F., Children,

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 13381B
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
        The Texas Department of Family and Protective Services’ Extension of Time to File
Brief is GRANTED. Time is extended to December 16, 2015.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court